DETAILED ACTION

1.	This communication is being filed in response to the submission having a mailing date of (01/21/2021) in which a (3) month Shortened Statutory Period for Response has been set.  

Notice of Pre-AIA  or AIA  Status

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

    Acknowledgements

3.	The Examiner undersigned would like to thank Atty. J. Locker (Reg. No. 66, 862) for the new list of amendments provided, clearly stated remarks and observations. 

3.1.	Upon entry, Claims (1, 7 -13, and 19) remain pending on this application, of which claims (1, 13, 19) are the three (3) parallel running independent claims on record, being amended. Claims (2 -6 and 14 -18) were cancelled. 

3.2.	The previously presented rejection under the 35 USC 101 doctrine is withdrawn in view of the substantially amendments provided, addressing the issue.

3.3.	The previously presented rejection under the 35 USC 112 doctrine is withdrawn in view of the substantially amendments provided, addressing the issue.

Response to arguments

4.	Applicant's arguments have been fully considered but they’re not persuasive, in view of the new amendments provided, a new ground of rejection, and for the following reasons:

4.1.	Examiner considers that the new combined PA on record, in details teaches the prev. and the newly amended set of features as claimed, that for the most part were very well-known and used in the codec art way before the invention was made/filed. 

4.2.	As a matter of claim interpretation, the Patent Office gives the claims their broadest reasonable interpretation consistent with the specs. See “In re Morris,” 127 F.3d 1048, 1054
(Fed. Cir. 1997); see "In re Am. Acad. Of Sci. Tech Ctr”, 367 F.3d 1359, 1369; Fed. Cir.2004.

5.	Regarding Applicant’s arguments/remarks the Examiner considers;

5.1.	Applicant argues a failure to disclose the newly filed list of amendments provided, as recites in [page 7]; the examiner undersigned respectfully disagrees because under the broadest reasonable interpretation (BRI) doctrine, consistent with the instant specs and the common knowledge of one of one skilled in the art, the new combination on record and specifically the partitioning algorithm of Li; et al. in details disclose the previous (first/second level partitioning of CU, using symmetric and asymmetric algorithm techniques) and newly added features (triple split using side lengths of 4 units, 16 units, and 4 units in a vertical/horizontal direction) as claimed.

5.2.	With respect to the newly added amended features in the claims, please refer to the Rejection section (6) for rationale/motivation, and other details.	

. 
_ See also [MPEP - 2183, “Making a Prima Facie Case of Equivalence”]. 
_ See also [In re Bond, 910 F.2d 831, 833, 15 USPQ2d 1566, 1568 (Fed. Cir. 1990)]; …similar structure disclosure. See also [Kemco Sales, Inc. v. Control Papers Co., 208 F.3d 1352, 54 USPQ2d 1308 (Fed. Cir. 2000)] … identical function specified in the claim in substantially the same way.

35 USC § 103 rejection

6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.1.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

6.2.	Claims (1, 7 -13, and 19) are rejected under 35 U.S.C. 103 as being unpatentable over Leannec; et al (“Asymmetric coding units in QTBT”); hereafter “Leannec”), in view of Li; et al. (US 10,212,444; hereafter “Li”). 

Claim 1. (Currently Amended): Leannec discloses the invention substantially as claimed - A picture coding apparatus, comprising: (e.g. an analogous methodology for video data codec, in accordance with the HEVC standard [page 1], employing modified symmetric and asymmetric partitioning (see Figs 1-2), by extending split mode of QTBT (see Fig. 4), using block sizes of “power x2, in order to provide better codec efficiency; [Leannec; p. 1].)
Leannec further disclose - receive partitioning information for a current block of picture data; and (e.g. split flag signaling described; [Leannec; p. 1])
perform a partitioning process for the current block of picture data, the partitioning process comprising: (e.g. split tree of the same in Figs. (1-2); [Leannec; p. 2];)
in response to the received partitioning information indicating that the current block of picture data is to be partitioned, (e.g. see split flag signaling described; [Leannec; p. 1] to applied the required partition technique; [Leannec; p. 2];)
Leannec further disclose - asymmetrically partitioning the current block of picture data (e.g. see extended partitioning technique, Fig. 4; [Leannec; p. 4]) into a first first-level sub-block of picture data and a second first-level sub-block of picture data, the first first-level sub-block being smaller than the second first-level sub-block, (see further first/second block split, including symmetric/asymmetric (i.e. dashed lines) level partitioning, in HOR/VER directions, as illustrated in Fig. 4; [Leannec; p. 3])
wherein a size of the second first-level sub-block of picture data perpendicular to a partitioning direction of the asymmetrical partitioning is twice a size of the first first-level sub-block of picture data perpendicular to the partitioning direction of the asymmetrical partitioning; and 
Given the teachings of Leannec as a whole, and under the obvious assumption, nature and purpose of this paper, it is noted that some of the structural steps/elements as listed, are missed or not fully described (i.e. no memory, no CPU unit, no split module able to split the sub-block into three parts), failing to map the structure/construction of the codec as claimed.)
For the purpose of further clarification, and in the same field of endeavor, Li; et al teaches a similar codec ecosystem of Fig. 1; comprising encoder (Fig. 8) and decoder (Fig. 9) using similar codec architecture, using symmetric/asymmetric partitioning, in accordance with the HEVC codec, having block-split as power of 2 (i.e. 2, 4, 8, 16, 32, etc.); wherein different partition structures used, including (quad-tree, binary, asymmetric split; Fig. 3); and (triple-split in Figs. 5, 6), as signaled by the partition flag, as shown in Fig. 4; [Li; 12: 60].) 
Li further teaches - in response to the received partitioning information further indicating that at least one of the first first-level sub-block of picture data or the second first-level sub-block of picture data is to be partitioned, (e.g. split execution signaled by the partition flag, as shown in Fig. 4; [Li; 12: 60].)
partitioning the indicated ones of the at least one of the first first-level sub-block of picture data or the second first-level sub-block of picture data into at least three second-level sub-blocks of picture data, (e.g. see horizontal and vertical triple partitioning in at least Fig. 5; [Li; 12: 60].)
wherein the at least one of the first first-level sub-block of picture data or the second first-level sub-block of picture data is partitioned into three parts (e.g. see triple partitioning in Fig. 5; [Li; 12: 60].) with side-lengths of 4 units, 16 units, and 4 units in a direction perpendicular to the direction of the asymmetrical partitioning; (e.g. see block/sub-block split as power of 2 (i.e. 2, 4, 8, 16, 32, in both height [Li; 17: 14] and width [Li; 17: 50] directions respectively, as shown in Figs. 5A/B; [Li].). 
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention, to modify the teachings of Leannec with the codec architecture of Li; et al, in order to provide a codec (i.e. encoder/decoder) structural support and for (e.g. more flexibly partitioned, thus allowing for greater coding efficiency.. [Li; 3: 35].)
  
Claim 7. (Original): Leannec/Li discloses - The picture coding apparatus according to claim 1, wherein the asymmetrical partitioning comprises asymmetrical binary tree partitioning. (The same rationale and motivation applies as given for the claim 1. In addition see asymmetric binary split in Fig. 4 [Leannec] and similar in Figs. (4); where plurality of partition types are defined, including symmetric or asymmetric partitioning, uniform or non-uniform partitioning, and/or horizontal or vertical partitioning. [Li; 13: 50]; the same motivation applies as given to claim 1 above.)

Claim 8. (Currently Amended): Leannec/Li discloses - The picture coding apparatus according to claim 1, wherein the partitioning the indicated ones of the at least one of the first first-level sub-block of picture data or the second first-level sub-block of picture data comprises triple tree partitioning. (The same rationale and motivation applies as given for the claim 1. In addition see partition tree structure of Fig. 4 employing triple split of Figs 5A/B; [Li; Col. 16 -17].) 
 
Claim 9. (Original): Leannec/Li discloses - The picture coding apparatus according to claim 1, wherein the partitioning information comprises information on a partitioning configuration of the current block of picture data. (The same rationale and motivation applies as given for the claim 1.)  

Claim 10. (Previously Presented): Leannec/Li discloses - The picture coding apparatus according to claim 1, wherein the picture coding apparatus comprises a picture encoding apparatus. (The same rationale and motivation applies as given for the claim 1. In addition see decoder architecture of the same in Fig. 8; [Li].)    

Claim 11. (Original): Leannec/Li discloses - The picture coding apparatus according to claim 1, wherein the picture coding apparatus comprises a picture decoding apparatus. (The same rationale and motivation applies as given for the claim 1. In addition see decoder architecture of the same in Fig. 9; [Li].)  

Claim 12. (Original): Leannec/Li discloses - The picture coding apparatus according to claim 1, wherein the current block of picture data is included in a video sequence picture or a still picture. (The same rationale and motivation applies as given for the claim 1. In addition see video frame/picture as part of the processed video sequence data, in accordance with the codec standard; [Li; 6: 28].)  

Claim 13. (Currently Amended): Leannec/Li discloses - A method of picture coding, comprising: 
receiving, at a picture coding apparatus, partitioning information for a current block of picture data; and performing, by the picture coding apparatus and in accordance with the partitioning information, a partitioning process for the current block of picture data, the partitioning process comprising: 
in response to the received partitioning information indicating that the current block of picture data is to be partitioned, asymmetrically partitioning the current block of picture data into a first first-level sub-block of picture data and a second first-level sub-block of picture data, the first first-level sub-block being smaller than the second 3first-level sub-block, 
wherein a size of the second first-level sub-block of picture data perpendicular to a partitioning direction of the asymmetrical partitioning is twice a size of the first first-level sub-block of picture data perpendicular to the partitioning direction of the asymmetrical partitioning; and 
in response to the received partitioning information further indicating that at least one of the first first-level sub-block of picture data or the second first-level sub- block of picture data is to be partitioned, 
partitioning the indicated ones of the at least one of the first first-level sub-block of picture data or the second first- level sub-block of picture data into at least three second-level sub-blocks of picture data, 
wherein the at least one of the first first-level sub-block of picture data or the second first-level sub-block of picture data is partitioned into three parts with side- lengths of 4 units, 16 units, and 4 units in a direction perpendicular to the direction of the asymmetrical partitioning. (Current lists all the same elements as recite in claim (1) above, but in “CRM form” rather than “apparatus form” and is/are therefore on the same premise.)  

Claim 19. (Currently Amended): Leannec/Li discloses - A non-transitory computer readable medium storing program code that, when the program code is executed on a computing device, causes the computing device to perform steps comprising: 
receiving partitioning information for a current block of picture data; 
and performing a partitioning process for the current block of picture data, the partitioning process comprising: 
in response to the received partitioning information indicating that the current block of picture data is to be partitioned, 
asymmetrically partitioning the current block of picture data into a first first-level sub-block of picture data and a second first-level sub-block of picture data, the first first-level sub-block being smaller than the second first-level sub-block, 
wherein a size of the second first-level sub-block of picture data perpendicular to a partitioning direction of the asymmetrical partitioning is twice a size of the first first-level sub-block of picture data perpendicular to the partitioning direction of the asymmetrical partitioning; and 
4in response to the received partitioning information further indicating that at least one of the first first-level sub-block of picture data or the second first-level sub- block of picture data is to be partitioned, 
partitioning the indicated ones of the at least one of the first first-level sub-block of picture data or the second first- level sub-block of picture data into at least three second-level sub-blocks of picture data, 
wherein the at least one of the first first-level sub-block of picture data or the second first-level sub-block of picture data is partitioned into three parts with side- lengths of 4 units, 16 units, and 4 units in a direction perpendicular to the direction of the asymmetrical partitioning. (Current lists all the same elements as recite in claim (1) above, but in “CRM form” rather than “apparatus form” and is/are therefore on the same premise.)

Examiner’s notes

7.     The referenced citations made in the rejection(s) above are intended to exemplify areas in the prior art document(s) in which the examiner believed are the most relevant to the claimed subject matter. However, it is incumbent upon the applicant to analyze the prior art document(s) in its/their entirety since other areas of the document(s) may be relied upon at a later time to substantiate examiner's rationale of record. A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984). However, "the prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed .."In re Fulton, 391 F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004)

       Prior Art citation

8.	The following List of PA, made of record and not relied upon, is considered pertinent to Applicant’s disclosure: 

8.1. Patent documentation:

US 9,24,7247 B2		Min; et al.		H04N19/159; H04N19/172; H04N19/52; 
US 10,212,444 B2		Li; et al.		H04N19/105; H04N19/50; H04N19/60; 
US 20140226719 A1		Yamamoto; et al.	H04N19/91; H04N19/96; H04N19/44; 

US 20180070110 A1		Chuang; et al.		H04N19/119; H04N19/176; H04N19/96; 
US 20180109812 A1		Tsai; et al.		H04N19/647; H04N19/119; H04N19/176; 
US 20190268623 A1		Lee; et al.		H04N19/119; H04N19/176; H04N19/44; 
US 20200195924 A1		Hsiang; et al.		H04N19/176; H04N19/96; H04N19/119; 
US 20200236359 A1		Gao; et al.		H04N19/136; H04N19/30; H04N19/96; 
US 20210105472 A1		Fabrice; et al.		H04N19/122; H04N19/119; H04N19/176; 

8.2. Non Patent Literature;

_ Asymmetric coding unit in QTBT; 10-2016.
_ Multi-type tree; Li - Qualcomm - Oct-21-2016. 
_ Quadtree plus binary tree structure integration; Jun-01-2016.
_ Transform Coding Using the Residual Quadtree (RQT); Marpe; Feb-09-2017.
_ Effective Quadtree plus Binary Tree Block Partition Decision for Future Video Coding; Wang- 2017.
_ Local-constrained quadtree plus binary tree block partition structure for enhanced video coding; Wang; 2016.

                 CONCLUSIONS

9.     Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP 5 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1 .I 36(a), A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS PEREZ-FUENTES (luis.perez-fuentes@uspto.gov) whose telephone number is (571) 270 -1168. The examiner can normally be reached on Monday-Friday 8am-5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, WILLIAM VAUGHN can be reached on (571) 272-3922. The fax phone number for the organization where this application or proceeding is assigned is (571) 272 -3922. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated system, please call (800) 786 -9199 (USA OR CANADA) or (571) 272 -1000.
/LUIS PEREZ-FUENTES/
Primary Examiner, Art Unit 2481.